Proceeding pursuant to article 78 of the CPLR to annul a determination of the Board of Trustees of the Village of North Tarrytown, rendered July 10, 1969, which suspended petitioner from his position as Lieutenant of the Police Department of said village for a period of 30 days without pay. Determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, the determination was supported by substantial evidence. Rabin, Acting P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.